ATTACHMENT TO NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 14, the prior art of record teaches many of the elements of the claimed invention, including a multilayer mirror for Extreme Ultraviolet (EUV) radiation comprising: a layer sequence having a plurality of alternating first layers and second layers, the first layers comprising lanthanum or a lanthanum compound and the second layers comprising boron or a carbide of boron.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the second layers are doped with carbon, and wherein a molar fraction of carbon in the second layers is 10% or less, in the manner as required by Claim 1.
With respect to Claim 22, the prior art of record teaches many of the elements of the claimed invention, including a method for producing a multilayer mirror for an Extreme Ultraviolet (EUV) spectral range, the method comprising: alternately depositing first layers comprising lanthanum or a lanthanum compound and second layers comprising boron or a carbide of boron.
However, the prior art of record fails to teach or fairly suggest the method wherein the second layers are doped with carbon, and wherein a molar fraction of carbon in the second layers is 10% or less, in the manner as required by Claim 22.
Claims 15-19, 21, and 23-25 are allowed, and Claims 20 and 26 would be allowed, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 06/03/22, with respect to objections to the specification, and to Claims 20 and 26, have been fully considered and are persuasive.  The objections to the specification, and to Claims 20 and 26, have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        06/07/22